Exhibit 10.2


SUB-ADVISORY AGREEMENT


THIS SUB-ADVISORY AGREEMENT (this “Agreement”), dated as of December 6, 2019, is
entered into by and between (i) CIM Capital IC Management, LLC, a Delaware
limited liability company (the “Advisor”) and (ii) OFS Capital Management, LLC,
a Delaware limited liability company (the “Sub-Advisor”).


W I T N E S S E T H:


WHEREAS, pursuant to an Investment Advisory and Management Agreement dated
December 6, 2019 (the “Investment Advisory Agreement”) by and between the
Advisor and CMFT Securities Investments, LLC, a Delaware limited liability
company (the “Company”), which is a wholly-owned subsidiary of CIM Real Estate
Finance Trust, Inc., a Maryland corporation that qualifies as a real estate
investment trust;


WHEREAS, the Investment Advisory Agreement permits the Advisor to appoint a sub-
advisor to provide certain advisory services in connection with the operation of
the Company;


WHEREAS, the Advisor wishes to use the Sub-Advisor’s services and capabilities
during the term of this Agreement and the Sub-Advisor is willing to provide such
services and capabilities to the Advisor, all on the terms and conditions
contained in this Agreement.


NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:


1.Appointment. The Advisor hereby appoints the Sub-Advisor and the Sub-Advisor
hereby accepts its appointment, to furnish investment management services and
advice with respect to securities (the “Sub-Advised Assets”) for the Company,
with respect to such portion or entirety of the Company’s assets and/or accounts
(referred to herein, individually and collectively, as an “Account” or the
“Accounts”) as specifically designated by the Advisor and accepted by the
Sub-Advisor in writing from time to time and within the parameters of the
investment objective, policies, restrictions and guidelines applicable to the
Company as provided by the Advisor (the “Services”).


2.
Representations.



(a)Advisor Representations. The Advisor represents that: (i) it is registered as
an investment adviser under the Investment Advisers Act of 1940, as amended (the
“Investment Advisers Act”); (ii) it is duly authorized and empowered to enter
into and perform its obligations under this Agreement; (iii) the execution and
delivery of this Agreement does not constitute a breach of or default under (A)
any provision of applicable law, rule or regulation, (B) the Advisor’s governing
documents, or (C) any agreement, judgment, injunction, order, decree, contract
or other instrument binding upon the Advisor; and (iv) it has adopted a written
code of ethics complying with the requirements under Rule 204A-1 of the
Investment Advisers Act and has provided the Sub-Advisor with a copy of that
code; and (v) this Agreement is a legally valid and binding obligation of the
Advisor enforceable in accordance with its terms. The Advisor will notify the
Sub-Advisor immediately if any of these representations ceases to be accurate.


(b)Sub-Advisor Representations. The Sub-Advisor represents that: (i) it is
registered as an investment adviser under the Investment Advisers Act; (ii) it
is duly authorized and empowered to enter into and perform its obligations under
this Agreement; (iii) the execution and delivery of this Agreement




--------------------------------------------------------------------------------



does not constitute a breach of or default under (A) any provision of applicable
law, rule or regulation, (B) the Sub-Advisor’s governing documents, or (C) any
agreement, judgment, injunction, order, decree, contract or other instrument
binding upon the Sub- Advisor; (iv) this Agreement is a legally valid and
binding obligation of the Sub-Advisor enforceable in accordance with its terms;
(v) it has adopted a written code of ethics complying with the requirements
under Rule 204A-1 of the Investment Advisers Act and has provided the Advisor
with a copy of that code; (vi) it has completed, obtained and performed, and
will maintain in full force and effect during the term of this Agreement, all
registrations, filings, approvals, authorizations, consents or examinations
required by any governmental authority or other regulatory agency by reason of
its activities as contemplated by this Agreement; (vii) it creates and maintains
books and records as required by the Investment Advisers Act and Securities and
Exchange Commission rules thereunder; and (viii) it, its directors, officers,
partners, employees and agents shall conduct all activities to be performed
hereunder in compliance with the Investment Advisers Act and the rules and
regulations thereunder, and all other applicable laws and regulations to the
activities performed hereunder. The Sub-Advisor will notify the Advisor
immediately if any of these representations ceases to be accurate.


3.Compliance and Notification. The Sub-Advisor shall, at its expense, (i) comply
with all federal and state securities and other laws as necessary to perform the
Services, and shall provide the Advisor with written assurances of such
compliance upon request, (ii) maintain on a current basis all required filings
under applicable federal and state laws, and (iii) adhere to industry-standard
written information security plans and measures. The Sub-Advisor shall promptly
notify the Advisor of (x) any material changes in its personnel, financial
condition, ownership or operations, or (y) any investigations of, or actions
taken against the Sub-Advisor or any of its employees by any state or federal
regulatory agency or law enforcement, which is likely to impair or adversely
affect the Sub-Advisor’s ability to fulfill its commitment under this Agreement.


4.Examination of Records. The Sub-Advisor shall permit examiners of state and
federal regulators with jurisdiction over the Advisor to examine its books,
records and operations upon reasonable advance notice to Sub-Advisor and at
reasonable times during normal business hours.


5.Fees and Expenses. At the end of each calendar quarter, the Advisor shall
designate 50% of the sum of the Advisory Fee plus any Securities Manager
Incentive Compensation (as such terms are defined in the Investment Advisory
Agreement) payable to the Advisor by the Company as “Sub-Advisory Fees”. For
each such calendar quarter the Advisor shall then allocate and pay to the
Sub-Advisor a percentage of the Sub-Advisory Fees equal to the percentage of
unlevered equity capital attributable to the Sub-Advised Assets for which the
Sub-Advisor provides Services in relation to the unlevered equity capital
attributable to the assets for which all other sub-advisers to the Company, if
any, provide services (the portion of the Sub-Advisory Fee payable to the Sub-
Advisor referred to as the “OFS Sub-Advisory Fee”). In connection with each
quarterly payment of the OFS Sub-Advisory Fee, the Advisor shall provide in
writing the basis for the calculation of such OFS Sub-Advisory Fee. In the event
that the Sub-Advisor believes that there has been an error in such calculation,
the Sub-Advisor shall promptly notify the Advisor of such belief and provide its
view of the appropriate calculation in writing. In such event, the Advisor may
either accept the Sub-Advisor’s revised calculation or continue the discussion
to resolve the disagreement as to the OFS Sub-Advisory Fee amount and
calculation. In addition, the Advisor shall pay or reimburse, as applicable,
Sub-Advisor for all expenses paid or incurred by Sub- Advisor (including the
wages, salaries and other personnel-related expenses of Sub-Advisor’s in- house
personnel) in connection with the execution of Sub-Advisor’s duties with respect
to the Sub- Advised Assets.


6.Termination and Enforcement. This Agreement shall commence on the date hereof
and shall, subject to the terms of this Section 6 below, terminate on a date
mutually agreed to in writing by the parties.




2



--------------------------------------------------------------------------------



(a)Termination for Convenience. Either party may terminate its participation in
this Agreement at any time upon 30 days’ prior written notice to the other
party.


(b)Termination for Cause. This Agreement may be terminated as to either party,
by delivery of written notice thereof to such party (by the other party), as
follows:


i.
Upon the dissolution or other termination of existence of such party;



ii.Upon the application or consent by such party for the appointment of any
receiver, trustee or similar officer for all or a substantial part of its
property, or the appointment of any such receiver, trustee or similar officer
without the application or consent of such party which is not discharged or
bonded within 60 days;


iii.Upon the commencement by such party of any bankruptcy, insolvency,
reorganization, readjustment of debt, dissolution, liquidation or similar
proceedings, or involuntary commencement against such party of any such
proceeding which is not discharged or bonded within 60 days; or


iv.
Should such party commit fraud or misapply funds.



(c)Rights upon Termination. Notwithstanding the termination of this Agreement,
its provisions will remain in effect with respect to any payments due for any
periods during which this Agreement was in effect prior to its termination, and
the OFS Sub-Advisory Fee payable to the Sub-Advisor will be prorated to the date
of termination if the termination is not as of the last day of a calendar
quarter. Upon termination of this Agreement, the Sub-Advisor shall use
commercially reasonable efforts to return or destroy or cause to be returned or
destroyed, in a prompt manner, all of the Advisor’s Confidential Information (as
hereinafter defined) regardless of the medium. The Sub-Advisor shall comply with
the Advisor’s specific instructions and will certify to such return and
destruction as requested by the Advisor. Notwithstanding the foregoing, the
Sub-Advisor may retain such Confidential Information as is required by
applicable law, regulation or order, or by its internal compliance or electronic
backup policies and procedures, provided that any retained Confidential
Information shall remain subject to the obligations of confidentiality set forth
in this Agreement notwithstanding its termination.


(d)Survival. The following sections of this Agreement shall also survive any
termination or expiration of this Agreement: Section 3 (Compliance and
Notification - relating to the period of the Agreement), Sub-Section 6.c (Rights
upon Termination), Section 8 (Reporting - for the period of the Agreement)
Section 10 (Performance and Liability), Section 11 (Confidentiality; Information
Security) and Section 12 (Miscellaneous).


(e)Enforcement. In the event a party (the “Non-Breaching Party”) believes in
good faith that another party (a “Breaching Party”) is in material breach of, or
otherwise not complying with its material obligations under this Agreement, the
Non-Breaching Party may provide the Breaching Party with a written notice in
accordance with Section 12.g below describing, in reasonable detail, the nature
of the alleged breach or non-compliance. Following delivery of such written
notice, the parties shall attempt, in good faith, to resolve their dispute over
the course of a period of thirty (30) days. In the event the parties are unable
to resolve their dispute within such thirty (30) day period, the Non-Breaching
Party may pursue any available remedies it believes it has at law or in equity.


7.Non-Exclusivity. Each party understands that this is a non-exclusive agreement
and that the other party may obtain or provide similar advisory and sub-advisory
services from other persons. In the


3



--------------------------------------------------------------------------------



unlikely event that conflicts of interest arise in the allocation of investment
opportunities among accounts that the Sub-Advisor advises (including the
Accounts), the Sub- Advisor will equitably allocate such investment
opportunities in a manner consistent with the best interests of all accounts
(including the Accounts) involved, using its allocation policies. The Sub-
Advisor understands that the Advisor and its affiliates provide investment
advisory and other services, and may retain other firms to provide investment
advisory or sub-advisory services that may be similar or different to the
Services provided by the Sub-Advisor, and that the Advisor is under no
obligation to obtain advisory or sub-advisory services from the Sub-Advisor.


8.Reporting. The Sub-Advisor shall timely furnish to the Advisor any and all
information relating to the Sub-Advisor’s Services under this Agreement as
reasonably requested by the Advisor.


9.Separateness. The Advisor and the Sub-Advisor shall maintain and preserve the
separateness of their respective businesses, keep separate books and records,
have separate letterhead and business cards for their respective personnel, and
take steps designed to assure that each third party conducting business with the
Advisor or the Sub-Advisor is aware of the identity of the entity with which it
is conducting business. The Advisor and the Sub-Advisor shall act cooperatively
in assuring their activities conform to this Agreement and applicable laws and
regulations.


10.
Performance and Liability.



(a)The Sub-Advisor shall act with the care, skill, prudence and diligence of a
professional investment adviser.
(b)Each party shall at its own expense indemnify, defend and hold harmless the
other party and its affiliates and their respective directors, officers,
employees, agents, representatives or advisors, successors and assigns, and all
other persons and entities acting on behalf of or under the control of such
party, harmless from, for and against any and all claims, demands, suits, causes
of action, debts or liabilities, losses, judgment, damages, costs (including all
reasonable attorney’s fees), expenses, fines and penalties (collectively, the
“Claims”) to the extent arising out of or as a result of fraud, bad faith, gross
negligence or willful misconduct of such party, its employees or agents. The
indemnified party hereby agrees to advise the indemnifying party of any Claim
promptly after receipt of the notice thereof; provided, however, that the
indemnified party’s right to indemnification hereunder shall not be limited by
its failure to promptly advise the indemnifying party of any such Claim, except
to the extent that the indemnifying party is prejudiced by such failure. The
indemnifying party shall have the right, at its option, to assume the control of
the Claim in respect of which indemnity may be sought hereunder, including the
employment of counsel with respect thereto, in which event, except as provided
below, the indemnifying party shall not be liable for the fees and expenses of
any other counsel retained by any indemnified party in connection with such
Claim. In any such Claim of which indemnifying party shall have so assumed, any
indemnified party shall have the right to participate and to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party (and not the indemnifying party) unless (i) each party
shall have mutually agreed in writing to the retention of such counsel, or (ii)
the named parties to any such litigation or proceeding (including any impleaded
parties) include both parties and representation of both parties by the same
counsel would, in the opinion of counsel to the indemnified party, be
inappropriate due to actual legal conflict of interest. The indemnifying party
agrees to keep the indemnified party informed of the status of any Claim
hereunder. The indemnifying party will not, without the prior written consent of
the indemnified party (which consent shall not be unreasonably withheld), settle
any Claim unless such settlement includes an express, complete and unconditional
release of the indemnified party with respect to all Claims; such release to be
set forth in an instrument signed by all parties to such settlement.




4



--------------------------------------------------------------------------------



(c)Except as otherwise expressly provided in this Section 10, the Sub-Advisor
shall in no event have any liability to the Advisor under or as a result of this
Agreement or the performance of the Services, except to the extent such
liability results from the gross negligence or willful misconduct of Sub-Advisor
or breach of this Agreement by Sub-Advisor. Without limiting the generality of
the foregoing, the Sub-Advisor will not be liable to the Adviser for: (i) any
loss of profits, loss of revenue, loss of reputation or goodwill; (ii) any
indirect, special or consequential loss; or (iii) any exemplary or punitive
damages, whether arising in contract, tort, negligence, misrepresentation, for
breach of duty (including without limitation statutory duty) or otherwise.
Nothing in this Section 10(c) shall limit the liability of Advisor to the
Sub-Advisor for the payment of fees under this Agreement.


11.Confidentiality; Information Security. All information and advice furnished
by either party to the other (or obtained by the Sub-Advisor from the Company in
connection with providing Services under this Agreement) shall be treated as
confidential (“Confidential Information”) and shall not be disclosed to
unaffiliated third parties unless requested by a regulatory authority or as
otherwise required by law. Information to be treated as Confidential Information
includes, without limitation, all “non-public personal information” as defined
in Title V of the Gramm-Leach Bliley Act and its implementing regulations. The
Sub-Advisor and its officers, directors, employees, agents and vendors shall not
use the Advisor’s Confidential Information for any purpose other than to provide
the Services contracted for in this Agreement for the sole benefit of the
Advisor and the Company; provided, however, that the Sub-Advisor will not
violate the foregoing if it uses the Advisor’s Confidential Information in
connection with other written agreements entered into between the Sub-Advisor
and the Advisor or the Advisor’s affiliates, for the sole benefit of the Advisor
or its affiliates. The parties shall use appropriate measures to: (i) safeguard
the security and confidentiality of Confidential Information; (ii) protect
against the destruction, loss, alteration of or unauthorized access to
Confidential Information; and (iii) ensure the proper disposal of Confidential
Information. In the event that the Sub-Advisor becomes aware of an incident of
unauthorized access to, compromise or breach of the Advisor and/or the Company’s
Confidential Information, the Sub-Advisor shall immediately notify the Advisor
of the incident and shall immediately coordinate with the Advisor to investigate
and prevent the incident or mitigate or remedy the effects of the incident. The
Sub-Advisor shall provide updates to the Advisor of the Sub-Advisor’s efforts to
correct or prevent such compromise, as frequently as necessary to keep the
Advisor fully apprised of the investigation and the status of any corrective or
remedial steps taken by the Sub-Advisor.


12.
Miscellaneous.



(a)Amendments. This Agreement may be amended, supplemented or waived at any time
and from time to time by an instrument in writing signed by each party hereto,
or their respective permitted successors or assigns.


(b)Counterparts. This Agreement may be executed through the use of separate
signature pages and in any number of counterparts, and each of such counterparts
shall, for all purposes, constitute one agreement binding on all the parties,
notwithstanding that all the parties are not signatories to the same
counterpart.


(c)Electronic Signatures. The words, “execution,” “signed,” “signatures” and
words of like import shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law.




5



--------------------------------------------------------------------------------



(d)Severability. If any one or more of the covenants, agreements, provisions or
terms of this Agreement shall be for any reason whatsoever held invalid, then
such covenants, agreements, provisions, or terms shall be deemed severable from
the remaining covenants, agreements, provisions, and terms and shall in no way
affect the validity of enforceability of the other provisions of this Agreement.


(e)Transfers and Assigns. Neither this Agreement nor any interest or obligation
in or under this Agreement may be transferred or assigned by any party hereto
without the prior written consent of each other party.


(f)Binding Effect: Successors. This Agreement shall be binding upon the parties,
shall inure to the benefit of, and shall be binding upon, any permitted
successors or assigns of the parties,
(g)Notices. Any notice or communication in respect of this Agreement shall be
sufficiently given to a party if in writing and delivered in person, by hand, or
by email, at the mailing address or email address set out in Exhibit A attached
hereto, or to such other address as shall be notified in writing by one party to
the other.


(h)Parties to this Agreement. Nothing herein shall in any manner create any
obligations or establish any rights against any non-party to this Agreement or
in favor of any person not a party to this Agreement.


(i)Governing Law, Litigation, Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed entirely within such jurisdiction and without
giving effect to its choice or conflict of laws rules or principles. In
addition, the parties hereby waive any right to a trial by jury with respect to
any such dispute or matter. In the event of litigation relating to this
Agreement, the prevailing party (as determined by a court of competent
jurisdiction) shall be entitled to recover its costs and expenses (including,
without limitation, legal fees and expenses) incurred in connection with such
litigation from the non-prevailing party.


(j)No Joint Venture. Nothing in this Agreement may be interpreted or construed
to create any joint venture, employment, partnership or other relationship
between the Sub-Advisor and the Advisor.


(k)Entire Agreement. This Agreement contains the entire understanding between
the Advisor and the Sub-Advisor concerning the subject matter of this Agreement,
and supersedes all prior agreements, arrangements and understandings, written or
oral, between the parties on this subject matter.


[Remainder of page has been left blank intentionally]


6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereinabove written.






 
 
 
 
 
ADVISOR
 
 
 
 
 
CIM CAPITAL IC MANAGEMENT, LLC
 
 
By:
 
/s/ David Thompson
 
 
Name:
 
David Thompson
 
 
Title:
 
Vice President
 
 
 
 
 
 
SUB-ADVISOR
 
OFS CAPITAL MANAGEMENT, LLC
 
 
By:
 
/s/ Tod K. Reichert
 
 
Name:
 
Tod K. Reichert
 
 
Title:
 
Managing Director





























































[Signature Page to Sub-Advisory Agreement]


7



--------------------------------------------------------------------------------



Exhibit A




CIM CAPITAL IC MANAGEMENT, LLC
4700 Wilshire Blvd
Los Angeles, CA 90010
Attention: David Thompson, Vice President Tel: 323-860-7413




OFS CAPITAL MANAGEMENT, LLC
10 South Wacker Drive, Suite 2500
Chicago, IL 60606
Attention: Tod K. Reichert, General Counsel Email: treichert@ofsmangement.com
Tel: 847-734-2047
Fax: 847-734-7910




8

